IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CAMERON DOUGLAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2780

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2016.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Cameron Douglas, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Tayo Popoola and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.